SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1170
TP 12-00799
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF NEW YORK STATE DIVISION OF
HUMAN RIGHTS, ON THE COMPLAINT OF WILLIAM R.
JOHNSON, PETITIONER,

                      V                                           ORDER

JOHN BRYSON AND NATIONAL HOTEL, RESPONDENTS.


CAROLINE J. DOWNEY, BRONX (TONI ANN HOLLIFIELD OF COUNSEL), FOR
PETITIONER.


     Proceeding pursuant to Executive Law § 298 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Steuben County [Marianne
Furfure, A.J.], entered April 3, 2011) to enforce a determination of
the New York State Division of Human Rights.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is granted.




Entered:    November 9, 2012                    Frances E. Cafarell
                                                Clerk of the Court